In a custody proceeding, the father appeals from an order of the Family Court, Kings County (Deutsch, J.), dated May 15, 1987, which, inter alia, granted the petitioner mother’s motion to transfer custody of the parties’ two infant children to her.
Ordered that the order is affirmed, with costs.
We agree with the Family Court’s determination which transferred physical custody of the parties’ two infant children to their mother for reasons stated by Judge Deutsch of the Family Court in his memorandum decision.
On oral argument, counsel for the parties informed this court that an application is now pending before Judge Deutsch of the Family Court in which the father challenges, inter alia, the mother’s ability to accept physical custody of the children in light of her current living arrangements. Accordingly, our affirmance is without prejudice to an application in the Family Court by the father to stay the transfer of the physical custody of the children to the mother pending the determination of Judge Deutsch upon the current application before him. The order of this court dated June 17, 1987, staying the order appealed from shall be continued for five days pursuant to CPLR 5519 (e), within which time the father may, if he be so advised, apply for a stay before the Family Court. Niehoff, J. P., Lawrence, Kooper and Spatt, JJ., concur.